UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7313



CHARLES NAPIER EL-BEY,

                                            Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director Virginia Department
of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:05-cv-00521-RGD)


Submitted:   December 21, 2006            Decided:   January 3, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Napier El-Bey, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Napier   El-Bey   seeks   to   appeal    the   district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).             The magistrate

judge recommended that relief be denied and advised El-Bey that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, El-Bey failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.            Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).      El-Bey has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED


                                   - 2 -